UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): March 15, 2008 AWARE, INC. (Exact name of registrant as specified in its charter) Massachusetts 000-21129 04-2911026 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 40 Middlesex Turnpike, Bedford, MA, 01730 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (781) 276-4000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On March 15, 2008, Frederick D’Alessio, a director of Aware, Inc., informed the Board of Directors of Aware, Inc. that he did not want to stand for election for another term.Mr. D’Alessio’s tenure as a director of Aware, Inc. will end at the Annual Meeting of Stockholders on May 21, 2008.On March 18, 2008, in recognition of his years of service, the Compensation Committee of Aware, Inc. approved a payment to Mr. D’Alessio of $40,000 to be paid on the date of the Annual Meeting of Stockholders. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. No financial statements or exhibits are required to be filed as part of this Report. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AWARE, INC. Dated: March 20, 2008 By: /s/ Michael A. Tzannes Michael A. Tzannes Chief Executive Officer - 2 -
